 



Exhibit 10.8.1
FIRST AMENDMENT
TO THE LEASE BETWEEN
B. F. SAUL REAL ESTATE INVESTMENT TRUST
AND
BBI-BIOTECH RESEARCH LABORATORIES, INC.
     THIS FIRST AMENDMENT TO LEASE is made and entered into this 14th day of
OCTOBER, 1997 by and between B. F. SAUL REAL ESTATE INVESTMENT TRUST
(hereinafter referred to as “Landlord”) and BBI-BIOTECH RESEARCH LABORATORIES,
INC., a Massachusetts corporation (hereinafter referred to as “Tenant”),
     WHEREAS, Landlord and Tenant have entered into that certain Lease dated
May 16, 1997(the “Lease”) for approximately 25,000 square feet of rentable space
(“original Premises”) located at 215 Perry Parkway (the “Building”) , situated
on Avenel Business Park, Gaithersburg, Maryland (the “Property”) ; and
     WHEREAS, the parties hereto desire to enter into this First Amendment to
Lease for the purposes hereinafter set out.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. PREMISES. Article 1 of the Lease is hereby amended to include additional
space containing approximately 7,500 square feet as shown crosshatched on
Exhibit A-l (the “Additional Space”) , attached hereto and made a part hereof.
Except as set forth herein, Tenant takes the Additional Space in “as-is”
condition. As of the Effective Date (as hereinafter defined), the Gross Area as
defined in the Lease, shall be expanded to include the Additional Space, and all
references in the Lease to the “Gross Area” shall include both the original
Premises and the Additional Space. It is understood and agreed upon by and
between Landlord and Tenant that, except as modified herein, all of the terms
and conditions of the Lease, shall apply to the Additional Space as though the
same were originally a portion of the Gross Area as defined in the Lease.
     2. EFFECTIVE DATE. The effective date of this First Amendment shall be the
date hereof.
     3. RENT. (A) Commencing on January 1, 1998 (the “New Rent Commencement
Date”) , subparagraphs (i) through (x) of Article 3(a) of the Lease shall be
replaced with the following:
     (i) Tenant shall pay Base Rent in the amount of Four Hundred Twenty-six
Thousand Two Hundred Fifty and No/One-Hundredth

1



--------------------------------------------------------------------------------



 



Dollars ($426,250.00) per annum, payable in equal monthly installments of
Thirty-five Thousand Five Hundred Twenty and Eighty-three/One-Hundredth Dollars
($35,520.83) each, for the period commencing on the New Rent Commencement Date
and ending on the last day of the first Lease Year, inclusive;
     (ii) Tenant shall pay Base Rent in the amount of Four Hundred Thirty-nine
Thousand Thirty-seven and No/One-Hundredth Dollars ($439,037.00) per annum,
payable in equal monthly installments of Thirty-six Thousand Five Hundred
Eighty-six and Forty-two/One-Hundredth Dollars ($36,586.42) each, commencing on
the first day of the second Lease Year and ending on the last day of the second
Lease Year inclusive;
     (iii) Tenant shall pay Base Rent in the amount of Four Hundred Fifty-two
Thousand Two Hundred Seven and No/One-Hundredth Dollars ($452,207.00) per annum,
payable in equal monthly installments of Thirty-seven Thousand Six Hundred
Eighty-three and Ninety-two/One-Hundredth Dollars ($37,683.92) each, commencing
on the first day of the third Lease Year and ending on the last day of the third
Lease Year inclusive;
     (iv) Tenant shall pay Base Rent in the amount of Four Hundred Sixty-five
Thousand Seven Hundred Seventy-three and No/One-Hundredth Dollars ($465,773.00)
per annum, payable in equal monthly installments of Thirty-eight Thousand Eight
Hundred Fourteen and Forty-two/One-Hundredth Dollars ($38,814.42) each,
commencing on the first day of the fourth Lease Year and ending on the last day
of the fourth Lease Year inclusive;
     (v) Tenant shall pay Base Rent in the amount of Four Hundred Seventy-nine
Thousand Seven Hundred Forty-six and No/One-Hundredth Dollars ($479,746.00) per
annum, payable in equal monthly installments of Thirty-nine Thousand Nine
Hundred Seventy-eight and Eighty-three/One-Hundredth Dollars ($39,978.83) each,
commencing on the first day of the fifth Lease Year and ending on the last day
of the fifth Lease Year inclusive;
     (vi) Tenant shall pay Base Rent in the amount of Five Hundred Fourteen
Thousand One Hundred Thirty-nine and No/One-Hundredth Dollars ($514,139.00) per
annum, payable in equal monthly installments of Forty-two Thousand Eight Hundred
Forty-four and Ninety-two/One-Hundredth Dollars ($42,844.92) each commencing on
the first day of the sixth Lease Year and ending on the last day of the sixth
Lease Year inclusive;
     (vii) Tenant shall pay Base Rent in the amount of Five Hundred Twenty-eight
Thousand Nine Hundred Sixty-three and No/One-Hundredth Dollars ($528,963.00) per
annum, payable in equal monthly installments of Forty-four Thousand Eighty and
Twenty-five/One-Hundredth Dollars ($44,080.25) each commencing on

2



--------------------------------------------------------------------------------



 



the first day of the seventh Lease Year and ending on the last day of the
seventh Lease Year inclusive;
     (viii) Tenant shall pay Base Rent in the amount of Five Hundred Forty-four
Thousand Two Hundred Thirty-two and No/One-Hundredth Dollars ($544,232.00) per
annum, payable in equal monthly installments of Forty-five Thousand Three
Hundred Fifty-two and Seventy-seven/One-Hundredth Dollars ($45,352.67) each,
commencing on the first day of the eighth Lease Year and ending on the last day
of the eighth Lease Year inclusive;
     (ix) Tenant shall pay Base Rent in the amount of Five Hundred Fifty-nine
Thousand Nine Hundred Fifty-nine and No/One-Hundredth Dollars ($559,959.00) per
annum, payable in equal monthly installments of Forty-six Thousand Six Hundred
Sixty-three and Twenty-five/One-Hundredth Dollars ($46,663.25) each, commencing
on the first day of the ninth Lease Year and ending on the last day of the ninth
Lease Year inclusive;
     (x) Tenant shall pay Base Rent in the amount of Five Hundred Seventy-six
Thousand One Hundred Fifty-eight and No/One-Hundredth Dollars ($576,158.00) per
annum, payable in equal monthly installments of Forty-eight Thousand Thirteen
and No/One-Hundredth Dollars ($48,013.00) each, commencing on the first day of
the tenth Lease Year and ending on the last day of the term.
     (B) The following paragraph shall be added to Article 3 of the Lease:
     “(d) When the square footage of the Additional Space is determined by
Landlord’s architect, in accordance with Article 1, the Base Rent (calculated at
$13.50 per square foot increased by three percent (3%) (“Annual Adjustment”) on
the first day of the second Lease Year and on the first day of each Lease Year
thereafter during the Term), the computation of all additional charges and
Additional Rent payable by Tenant under this Lease, and Landlord’s Contribution
(as defined in paragraph 4 of this Amendment) that are based on the Premises’
rentable square footage, shall be deemed automatically increased or decreased
based on the square footage as thus determined by Landlord’s architect, and
Landlord and Tenant shall execute and deliver an agreement, in a form
substantially similar to the form attached hereto as Exhibit B, setting forth
the rentable square footage of the Premises as increased by the Additional Space
thus determined and the proper Base Rent, Operating Costs, Real Estate Taxes,
Pro-Rata Share and Landlord’s Contribution, in proportion to such increase or
decrease. In addition to the foregoing rental, as of the sixth (6th) Lease Year,
Tenant shall pay Landlord an additional $1.00 per square foot of Additional
Space; provided, however, the $1.00 per square foot increase in Base Rent as set
forth herein shall not be subject to the Annual Adjustment.”

3



--------------------------------------------------------------------------------



 



     4. LANDLORD’S CONTRIBUTION. Landlord agrees to contribute up to Twenty-four
and 00/100 Dollars ($24.00) per square foot of Additional Space towards the
actual amount expended by Tenant to construct and improve the Additional Space
in accordance with plans approved by Landlord. Notwithstanding the foregoing,
(i) Tenant may allocate up to $9.00 per square foot of the foregoing
contribution for the Additional Space, towards Tenant’s improvements to the
original Premises, and (ii) if, upon completion of Tenant’s improvements to the
Additional Space in accordance with approved plans, a portion of Landlord’s
Contribution to improve the Additional Space has not been expended by Tenant,
Tenant may allocate the unexpended portion to the improvements to the original
Premises. Such costs will include all architectural or engineering design costs,
the costs of obtaining permits and approvals for the work, plan review and
similar charges, and, in the event Landlord, as General Contractor, supervises
the construction of Tenant’s improvements to the Additional Space, a
construction supervision fee of not more than eight percent (8%) of Landlord’s
Contribution. Landlord’s Contribution will be payable to Tenant within thirty
(30) days from the date Tenant substantially completes the work in accordance
with plans reasonably approved by Landlord as provided in the Lease, commences
business operations in the Additional Space and the original Premises and
delivers to Landlord each of the following:
     (a) executed and notarized final lien releases in the form substantially as
shown on Exhibit C, attached hereto and made a part hereof, from all
contractors, subcontractors and materialmen performing work on the Additional
Space;
     (b) Tenant’s executed commencement and estoppel certificate for the
Premises as increased herein; and
     (c) final, unconditional approval for occupancy from the applicable
governmental jurisdiction for the Additional Space. Tenant shall provide
Landlord with a Certificate of Occupancy for the Premises upon receipt of same
from the applicable governmental jurisdiction.
     All costs exceeding Landlord’s Contribution shall be paid for by Tenant. In
the event of a default by Tenant or its contractor in performing the work set
forth herein in accordance with approved plans, Landlord shall have the right,
at its sole option and at Tenant’s expense, with five (5) days written notice to
Tenant, to perform any work as required due to errors or omissions, the working
drawings, field conditions, or requirement of the City of Gaithersburg,
Montgomery County or the State of Maryland to obtain building and occupancy
permits.
     5. It is expressly understood that Tenant shall not be

4



--------------------------------------------------------------------------------



 



excused from the observance or performance of any of the terms and provisions of
the Lease during the construction of the Additional Space.
     6. Article 54 of the Lease is hereby deleted in its entirety.
     7. Guarantor hereby expressly agrees that it shall continue to be liable
for the performance of all covenants and conditions of the Lease and any
amendments, modifications, renewals of the Lease (including those made hereby).
Guarantor joins in the execution hereof to evidence its consent hereto and
continuing obligations with regard to the Guaranty of Lease.
     8. Except as specifically modified hereby, the Lease shall remain in full
force and effect in accordance with the terms contained therein and is hereby
ratified, approved and confirmed in all respects.
     9. Any agreement, obligation or liability made, entered into or incurred by
or on behalf of B. F. Saul Real Estate Investment Trust binds only its trust
property and no shareholder, trustee, officer, director, employee, partner or
agent of the trust assumes or shall be held to any liability therefor.
     10. The provisions of this First Amendment to Lease shall be binding upon
the parties hereto, their successors, and to the extent permitted under the
Lease, their assigns.
     11. INTERPRETATION. The submission of this Amendment for examination does
not constitute an agreement, an option or an offer, and this Amendment becomes
effective only upon execution and delivery thereof by Landlord. Neither party
shall have any legal obligation to the other in the event that the Amendment
contemplated herein is not consummated for any reason. Discussions between the
parties respecting the proposed Amendment described herein, shall not serve as a
basis for a claim against either party or any officer, director or agent of
either party. Captions and headings are for convenience and reference only and
shall not in any way define, limit or describe the scope or content of any
provision of this Amendment. Whenever in this Amendment (i) any printed portion,
or any part thereof, has been stricken out, or (ii) any portion of the Lease (as
the same may have been previously amended) or any part thereof, has been
modified or stricken out, then, in either of such events, whether or not any
replacement provision has been added, this Amendment and the Lease shall
hereafter be read and construed as if the material so stricken out were not
included, and no implication shall be drawn from the text of the material so
stricken out which would be inconsistent in any way with the construction or

5



--------------------------------------------------------------------------------



 



interpretation which would be appropriate if such material had never been
contained herein or in the Lease. The Exhibits referred to in this Amendment and
attached hereto are a substantive part of this Amendment and are incorporated
herein by reference.
     WITNESS the following signatures and seals.

                      ATTEST:       TENANT:                 BBI-Biotech Research
Laboratories, Inc.,
a Massachusetts corporation    
 
                    /s/ Richard T. Schumacher       By:   /s/ Kevin W. Quinlan  
                   
 
          Printed Name:   Kevin W. Quinlan    
 
          Title:   SR. V.P. Finance & Adm    
 
                    ATTEST:       LANDLORD:
B.F. SAUL REAL ESTATE INVESTMENT TRUST    
 
                    /s/ Signature       By:   /s/ Philip D. Caraci              
       
 
          Printed Name:   Philip D. Caraci    
 
          Title:   SR. Vice President    
 
                    ATTEST:       GUARANTOR:
Boston Biomedica, Inc.,
a MASSACHUSETTS corporation    
 
                    /s/ Richard T. Schumacher       By:   /s/ Kevin W. Quinlan  
                   
 
          Printed Name:   Kevin W. Quinlan    
 
          Title:   SR. V.P. Finance & Adm    

6



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE
I, RICHARD T. SCHUMACHER, Ass’t Clerk, of BBI-Biotech Research Laboratories,
Inc., a Massachusetts corporation, do hereby certify (i) that the foregoing and
annexed First Amendment to Lease was executed and delivered pursuant to, and in
strict conformity with the provisions of resolutions of the Board of Directors
of said Corporation validly adopted at a regularly called meeting of said Board
of Directors, and that a quorum was present at said meeting (or validly adopted
by unanimous written consent of said Board of Directors in lieu of a meeting),
in conformity with the laws of the state of incorporation of said Corporation;
and (ii) that the following is a true, correct and complete reproduction of such
resolutions:
     RESOLVED: That Kevin W. Quinlan, SR. V. P. Finance & Adm.          
                                     (Name)                     
         (Title)
of the Corporation, shall be and is hereby authorized and empowered, for and on
behalf of the Corporation, to execute, acknowledge and deliver the foregoing and
annexed First Amendment to Lease between B.F. SAUL REAL ESTATE INVESTMENT TRUST,
as Landlord, and BBI-Biotech Research Laboratories, Inc., as Tenant, for those
certain Premises located at 215 Perry Parkway, Avenel Business Park,
Gaithersburg, Montgomery County, Maryland, as well as any and all related
documents, in order to expeditiously provide for the leasing of such Premises,
and in so doing, to make any and all related changes therein or modifications
thereof as he, in his sole discretion, acting for and on behalf of the
Corporation, shall deem necessary or advisable, and all of the officers of the
Corporation are hereby authorized, directed and empowered to do any and all acts
or things as shall be necessary or advisable in order to effectuate the
foregoing resolution

                /s/ Richard T. Schumacher, Ass’t Clerk       PRINTED NAME: 
RICHARD T. SCHUMACHER      DATE:  October 4, 1997   

7 



--------------------------------------------------------------------------------



 



         

SECRETARY’S CERTIFICATE
I, RICHARD T. SCHUMACHER, Ass’t Clerk, of Boston Biomedica Inc., a MASSACHUSETTS
corporation, do hereby certify (i) that the foregoing and annexed First
Amendment to Lease was executed and delivered pursuant to, and in strict
conformity with the provisions of resolutions of the Board of Directors of said
Corporation validly adopted at a regularly called meeting of said Board of
Directors, and that a quorum was present at said meeting (or validly adopted by
unanimous written consent of said Board of Directors in lieu of a meeting), in
conformity with the laws of the state of incorporation of said Corporation; and
(ii) that the following is a true, correct and complete reproduction of such
resolutions:
     RESOLVED: That Kevin W. Quinlan, SR. V.P. Finance & Adm.          
                                     (Name)                     
         (Title)
of the Corporation, shall be and is hereby authorized and empowered, for and on
behalf of the Corporation, to execute, acknowledge and deliver the foregoing and
annexed First Amendment to Lease between B.F. SAUL REAL ESTATE INVESTMENT TRUST,
as Landlord, and BBI-Biotech Research Laboratories, Inc., as Tenant, for those
certain Premises located at 215 Perry Parkway, Avenel Business Park,
Gaithersburg, Montgomery County, Maryland, as well as any and all related
documents, in order to expeditiously provide for the leasing of such Premises,
and in so doing, to make any and all related changes therein or modifications
thereof as he, in his sole discretion, acting for and on behalf of the
Corporation, shall deem necessary or advisable, and all of the officers of the
Corporation are hereby authorized, directed and empowered to do any and all acts
or things as shall be necessary or advisable in order to effectuate the
foregoing resolution.

                /s/ Richard T. Schumacher, Ass’t Clerk       PRINTED NAME: 
RICHARD T. SCHUMACHER      DATE:  October 4, 1997   

8 



--------------------------------------------------------------------------------



 



         

(FLOOR PLAN) [b67637scb6763703.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
AGREEMENT
MADE as of the                      day of                      19
                    .
BY AND BETWEEN
B. F. SAUL REAL ESTATE INVESTMENT TRUST (“Landlord”)
AND
BBI-BIOTECH RESEARCH LABORATORIES, INC. (“Tenant”).
WITNESSETH:
     WHEREAS, on May 16, 1997, Landlord and Tenant entered into a certain Lease,
as amended by that First Amendment to the Lease dated           , 1997,
(hereinafter collectively called the “Lease”); and
     NOW, THEREFORE, Pursuant to the terms of the Lease, Landlord and Tenant
hereby set forth the following information with respect to the Premises:
     1. The Premises contains                           rentable square feet of
space.
     2. The annual Base Rent for the Premises payable under the Lease is as set
forth in the schedule below:
     3. Tenant’s Pro-Rata Share is                           percent (___).
     4. Landlord’s Contribution toward Tenant improvements is
                                          Dollars ($
                                         ).
     5. Except as specifically modified hereby, the Lease shall remain in full
force and effect in accordance with the terms contained therein and is hereby
ratified, approved and confirmed in all respects.
     6. Any agreement, obligation or liability made, entered into or incurred by
or on behalf of B. F. Saul Real Estate Investment Trust binds only its trust
property and no shareholder, trustee, officer, director, employee, partner or
agent of the trust assumes or shall be held to any liability therefor.
     7. The provisions of this Agreement shall be binding upon the parties
hereto, their successors, and to the extent permitted under the Lease, their
assigns.
     8. The submission of this Agreement for examination does not constitute an
agreement, an option or an offer, and this Agreement becomes effective only upon
execution and delivery thereof by Landlord. Captions and headings are for
convenience and reference only and shall not in any way define, limit or
describe the scope or content of any provision of this Agreement. Whenever in
this Agreement (i) any printed portion, or any part thereof, has been stricken
out, or (ii) any portion of the Lease (as the same may have been previously
amended) or any part thereof, has been modified or stricken out, then, in either
of

 



--------------------------------------------------------------------------------



 



such events, whether or not any replacement provision has been added, this
Agreement and the Lease shall hereafter be read and construed as if the material
so stricken out were not included, and no implication shall be drawn from the
text of the material so stricken out which would be inconsistent in any way with
the construction or interpretation which would be appropriate if such material
had never been contained herein or in the Lease.
     WITNESS the due execution hereof.

            Attest:   Tenant:
BBI-Biotech Research Laboratories, Inc.
        By:             Name:             Title:        

            Attest:   Guarantor:
Boston Biomedica, Inc.
        By:             Name:             Title:        

            Attest:   Landlord:
B. F. Saul Real Estate Investment Trust
        By:             Name:             Title:        

 



--------------------------------------------------------------------------------



 



         

SECRETARY’S CERTIFICATE
I,
                                                                                                                                                                ,
Secretary of BBI-Biotech Research Laboratories, Inc., a Massachusetts
corporation, do hereby certify (i) that the foregoing and annexed Agreement was
executed and delivered pursuant to, and in strict conformity with the provisions
of resolutions of the Board of Directors of said Corporation validly adopted at
a regularly called meeting of said Board of Directors, and that a quorum was
present at said meeting (or validly adopted by unanimous written consent of said
Board of Directors in lieu of a meeting), in conformity with the laws of the
state of incorporation of said Corporation; and (ii) that the following is a
true, correct and complete reproduction of such resolutions:

         
      RESOLVED: That
       
 
       
 
  (Name)   (Title)

of the Corporation, shall be and is hereby authorized and empowered, for and on
behalf of the Corporation, to execute, acknowledge and deliver the foregoing and
annexed Agreement between B.F. SAUL REAL ESTATE INVESTMENT TRUST, as Landlord,
and BBI-Biotech Research Laboratories, Inc., as Tenant, for those certain
Premises located at 215 Perry Parkway, Avenel Business Park, Gaithersburg,
Montgomery County, Maryland, as well as any and all related documents, in order
to expeditiously provide for the leasing of such Premises, and in so doing, to
make any and all related changes therein or modifications thereof as he, in his
sole discretion, acting for and on behalf of the Corporation, shall deem
necessary or advisable, and all of the officers of the Corporation are hereby
authorized, directed and empowered to do any and all acts or things as shall be
necessary or advisable in order to effectuate the foregoing resolution.

         
 
 
 
  Secretary    
PRINTED NAME:
   
 
DATE:
     

 



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE
I,
                                                                                                                                                                ,
Secretary of Boston Biomedica Inc., a                      corporation, do
hereby certify (i) that the foregoing and annexed Agreement was executed and
delivered pursuant to, and in strict conformity with the provisions of
resolutions of the Board of Directors of said Corporation validly adopted at a
regularly called meeting of said Board of Directors, and that a quorum was
present at said meeting (or validly adopted by unanimous written consent of said
Board of Directors in lieu of a meeting), in conformity with the laws of the
state of incorporation of said Corporation; and (ii) that the following is a
true, correct and complete reproduction of such resolutions:

         
      RESOLVED: That
       
 
       
 
  (Name)   (Title)

of the Corporation, shall be and is hereby authorized and empowered, for and on
behalf of the Corporation, to execute, acknowledge and deliver the foregoing and
annexed Agreement between B.F. SAUL REAL ESTATE INVESTMENT TRUST, as Landlord,
and BBI-Biotech Research Laboratories, Inc., as Tenant, for those certain
Premises located at 215 Perry Parkway, Avenel Business Park, Gaithersburg,
Montgomery County, Maryland, as well as any and all related documents, in order
to expeditiously provide for the leasing of such Premises, and in so doing, to
make any and all related changes therein or modifications thereof as he, in his
sole discretion, acting for and on behalf of the Corporation, shall deem
necessary or advisable, and all of the officers of the Corporation are hereby
authorized, directed and empowered to do any and all acts or things as shall be
necessary or advisable in order to effectuate the foregoing resolution.

         
 
 
Secretary
       
PRINTED NAME:
   
 
 
DATE:
     

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FINAL RELEASE AND WAIVER OF LIEN
WHEREAS, the
undersigned,                                                                      
(Contractor) has been employed by                                    
                                                                                
                                                                               
                                                                     
                                                                      
                                                                                
                                                                               
             (Owner) to furnish                                        
                                                                     
                                                                    
                                                                             
                                                                     
                                                                               
                                                                              
                                                                       
                                                                                
                                                                  
                                                         (Work) for the Premises
known as                                                             
                                                                   
                                                                      
                                                                       
                                                                           
                                                                           
                                                                             
(Premises).
     NOW, THEREFORE, in consideration of
$                                                                                
which represents full and complete payment for the Work, the Contractor does
hereby:
1. Release, remise and forever discharge the Owner of the premises or their
successors or assigns, from any and all claims, demands, and causes of action
which the Contractor has, might have, or could have against Owner’s agent or
Owner by reason of, or arising out of the Work.
2. Waive and release any and all liens or rights against the Premises on account
of labor and/or material furnished by the Contractor which the Contractor has
under the law and statutes relating to Materialmen or Mechanic’s Liens of the
State in which the Premises are located.
3. Agree to indemnify and save the Owner of the Premises on account of any
liens, claims or demands which may be asserted by any employee, supplier or
subcontractor of the Contractor on account of labor performed or material
furnished by such person to the Contractor in connection with the Work.
     WITNESS our hand and seal this ___  day of                     , 19 ___.
ATTESTED:
By:
                                                                                
(Seal)
Printed Name:
                                                                                
Title:
                                                                                
Tax Identification Number:                                         

         
CONTRACT AMOUNT
  $    
 
       
 
       
Actual Cash Payments to Date
  $    
 
       
Final Payment
  $    
 
       
 
       
 
       
TOTAL PAYMENTS ON THIS CONTRACT
  $    
 
       

 